Citation Nr: 1504847	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

Entitlement to an increased evaluation for left leg deep vein thrombosis (DVT), currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2002, and from October 2004 to January 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 2014 when it was remanded for additional development.  Such development having been completed, the case is once again before the Board.  


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have persistent ulceration of the left lower extremity.


CONCLUSION OF LAW

The criteria for establishing an evaluation in excess of 40 percent for left leg DVT have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided
in a June 2011 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden    of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examinations.

The Board notes that the actions requested in the February 2014 remand have been undertaken.  A VA examination was conducted in April 2014 and updated VA treatment records were obtained.  Additionally, by letter dated March 2014 the Agency of Original Jurisdiction (AOJ) asked the Veteran to provide the names    and addresses of all medical care providers who have treated him for his DVT, including Dr. Furey, and to provide a release for each provider.  However, he did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  All necessary development has been accomplished to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Veteran is seeking an increased rating for his service-connected left leg DVT.  The instant claim for increase was received in May 2011.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under Diagnostic Code 7121, post-phlebitic syndrome (which refers to the long-term complications of DVT) of any etiology provides a 40 percent rating for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.  These criteria are successive and cumulative.  As such, to establish entitlement to a higher rating, the Veteran must have all of the symptoms listed for the rating criteria.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (holding that the use of the conjunctive "and" means that all successive and cumulative elements of a higher rating must be met in order to warrant that rating).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In several statements submitted during the course of the appeal, the Veteran reported pain and constant swelling of his left leg, especially after standing or walking and that his condition his affected his performance level at work.  

While the evidence does reflect left leg swelling and pigmentation, the Veteran    has not been shown to suffer from persistent ulceration of the left leg to warrant a higher 60 percent rating.  For example, during VA examinations in June 2011 and April 2014, neither the Veteran nor the examiners noted left leg ulceration.  A VA treatment record from September 2011 contains evidence of slow healing punctate ulcerations of the left leg.  In a private treatment record from November 2012,     Dr. Furey notes swelling and pigmentation of the Veteran's left leg.  Neither the Veteran nor Dr. Furey noted left leg ulceration.  A November 2013 VA treatment record following his September 2013 surgical procedure noted that the Veteran's left leg swelling was slightly improved but that the Veteran denied ulcers.  At that time 1+ pitting edema was noted.  

The singular occurrence of ulceration in September 2011, with denials of ulceration both prior and subsequent to that occurrence, is, by definition, not persistent, and falls squarely within the 40 percent criteria indicating intermittent ulceration.  Accordingly, the most probative evidence of record indicates that the schedular criteria for the next higher 60 percent rating have not been more nearly approximated as the Veteran did not have persistent ulceration of the left leg during the course of the claim.  38 C.F.R. § 4.104, Diagnostic Code 7121.  

Moreover, although persistent swelling has been documented throughout the claim, at no time has the Veteran's swelling been described as massive or board-like.     His edema has been described as 1+ pitting edema (rather than greater impairment suggested by higher values) in treatment records and on VA examination.  A private treatment record dated in November 2012 described moderate nonpitting edema of the left leg.    

In summary, the most probative evidence of record fails to demonstrate that the Veteran suffers from persistent ulceration or massive board-like swelling to support an evaluation in excess of the currently assigned 40 percent rating.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In    this regard, his symptoms, including swelling, pigmentation, impairment with standing and walking, and intermittent ulceration, are specifically contemplated     in the rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board notes that the Veteran reported at one point during     the claim that he left his job due to his left leg DVT.  He has since been employed in a different job.  In correspondence from the Veteran dated in May 2011 he specifically noted that he was not seeking a total disability rating based in individual unemployability (TDIU).  Additionally, a December 2011 record indicates that upon inquiry from the RO, the Veteran confirmed that he was not seeking a TDIU rating.  Accordingly, no action on a TDIU issue is necessary at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to increased evaluation for left leg DVT is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


